Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1996, which dismissed claimant’s appeal as untimely.
Claimant admits that she received the decision of the Administrative Law Judge disqualifying her from receiving unemployment insurance benefits around June 25, 1992 but delayed filing an appeal until October 19, 1994. Inasmuch as claimant failed to file an appeal within the 20-day period contained in Labor Law § ,621 (1), which provision is strictly enforced, the appeal was properly dismissed as untimely by the Unemployment Insurance Appeal Board (see, Matter of Braz [Hudacs], 211 AD2d 938). Consequently, we decline to address the merits of the appeal (see, Matter of Braithwaite [Hudacs], 181 AD2d 936):
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.